On order of the Court, the question certified by the United States Court of Appeals for the Ninth Circuit is considered. We direct the Clerk to schedule oral argument on whether to grant the request to answer the certified question. MCR 7.308(A)(3). The parties shall file supplemental briefs within 42 days of the date of this order addressing whether Deacon has stated a claim against Pandora for violation of the Michigan Video Rental Privacy Act, MCL 445.1711 et seq., by adequately alleging that Pandora is in the business of “renting” or “lending” sound recordings, and that he is a “customer” of Pandora, because he “rents” or “borrows” sound recordings from Pandora. The parties should not submit mere restatements of their prior filings.
The Intellectual Property Law Section of the State Bar of Michigan is invited to file a brief amicus curiae. Other persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.